Citation Nr: 0518914	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  03-16 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision in which the RO denied the 
claim.  The veteran perfected an appeal of the April 2002 
decision, which is now before the Board of Veterans' Appeals 
(Board).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The Board finds that a remand is necessary to comply with the 
duty to assist.  

During the November 19, 2001 VA examination, the examiner 
indicated that he reviewed a detailed three-page letter from 
the veteran's wife which, revealed how the veteran's 
personality dramatically changed after he came back from 
service.  The examiner also reviewed a letter from the 
veteran's friend, Mr. A.K. and a picture of the veteran being 
promoted to SP/5.  The examiner indicated that both letters 
and the photograph were turned into the compensation and 
pension office to be associated with the veteran's claims 
file.  These documents, however, are not currently associated 
with the claims file.  

These letters and photograph must be obtained before the 
Board renders a decision.  Full compliance with the duty to 
assist includes VA's assistance in obtaining relevant records 
when the veteran has provided concrete data as to time, place 
and identity of the health care provider.  Olson v. Principi, 
3 Vet. App. 480, 483 (1992).  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  

In addition, during the November 1, 2001 examination by a 
social worker, the veteran reported receiving treatment for 
PTSD in the 1980's.  The Board has reviewed the claims file, 
and all of the release forms completed by the veteran 
provided current dates of treatment.  There is no indication 
that the veteran has completed a release form for treatment 
from the 1980's.  Thus, on remand, the veteran should be 
asked to provide the full name and address of the medical 
care provided that treated him for PTSD in the 1980's.

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claim, the case 
is remanded to the RO for the following:
 
1.  The RO should request and associate 
with the claims file copies of the 
letters from the veteran's wife and 
Mr. A.K., and the photograph, which the 
VA examiner identified at the November 
2001 VA medical examination.  If the RO 
is unable to obtain this evidence, then 
the veteran should be requested to 
provide copies of these documents.

2.  The RO should obtain the name and 
address of all medical care providers who 
treated the veteran for PTSD in the 
1980's.  After securing the necessary 
release, the RO should obtain these 
records.  If any of the identified 
records are unavailable, a notation of 
such should be placed in the claims file, 
and the veteran so notified of the 
unavailability of the records.

3.  After completing any additional 
development deemed necessary, the RO 
should re-adjudicate the veteran's claim 
of entitlement to service connection for 
PTSD in light of all relevant evidence 
and pertinent legal authority.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be given an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
KATHY A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

